Citation Nr: 0207816	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  02-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left knee ligament strain superimposed on chondromalacia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent rating 
for left knee ligament strain superimposed on chondromalacia.  


REMAND

The veteran was previously scheduled for a central office 
hearing in June 2002.  Over a month before the hearing, in 
May 2002, the veteran phoned the RO and requested a video 
hearing in place of the central office hearing because he 
could not obtain transportation to the central office.  In 
July 2002, the undersigned ruled that the veteran had shown 
good cause and granted a new hearing.  

In order to afford the veteran full due process, the case 
will be REMANDED for the following action:

The RO should schedule a video hearing 
for the veteran at the VARO.  The RO, by 
letter, should inform the veteran and his 
representative, if any, of the date, 
time, and location of the video hearing 
before the Board.  All efforts made 
should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




